     Case 2:14-cr-00400-MWF Document 66 Filed 05/11/20 Page 1 of 5 Page ID #:257



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164470)
4    LINDSEY GREER DOTSON (Cal. Bar No. 266973)
     Assistant United States Attorneys
5    Public Corruption and Civil Rights Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-6077/4443
          Facsimile: (213) 894-7631
8         E-mail:     ruth.pinkel@usdoj.gov
                      lindsey.dotson@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 13-698-MWF
                                                 CR 14-400-MWF
14              Plaintiff,
                                             GOVERNMENT’S NOTICE OF
15                   v.                      REQUEST FOR DETENTION

16   CAROLYN MARIE JONES,

17              Defendant.

18

19        Plaintiff, United States of America, by and through its counsel
20   of record, hereby requests detention of defendant and gives notice of
21   the following material factors:
22        1.    Temporary 10-day Detention Requested (§ 3142(d)) on the
23              following grounds:
24             a.   present offense committed while defendant was on release
25                  pending (felony trial),
26             b.   defendant is an alien not lawfully admitted for
27                  permanent residence; and
28
     Case 2:14-cr-00400-MWF Document 66 Filed 05/11/20 Page 2 of 5 Page ID #:258



1

2              c.    defendant may flee; or

3              d.    pose a danger to another or the community.

4         2.    Pretrial Detention Requested (§ 3142(e)) because no

5               condition or combination of conditions will reasonably

6               assure:

7               a.    the appearance of the defendant as required;

8               b.    safety of any other person and the community.

9         3.    Detention Requested Pending Supervised Release/Probation

10              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

11              § 3143(a)):

12              a.    defendant cannot establish by clear and convincing

13                    evidence that he/she will not pose a danger to any

14                    other person or to the community;

15              b.    defendant cannot establish by clear and convincing

16                    evidence that he/she will not flee.

17        4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

18              § 3142(e)):

19              a.    Title 21 or Maritime Drug Law Enforcement Act (“MDLEA”)

20                    (46 U.S.C. App. 1901 et seq.) offense with 10-year or

21                    greater maximum penalty (presumption of danger to

22                    community and flight risk);

23              b.    offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or

24                    2332b(g)(5)(B) with 10-year or greater maximum penalty

25                    (presumption of danger to community and flight risk);

26              c.    offense involving a minor victim under 18 U.S.C.

27                    §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

28

                                          2
     Case 2:14-cr-00400-MWF Document 66 Filed 05/11/20 Page 3 of 5 Page ID #:259



1                    2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),

2                    2260, 2421, 2422, 2423 or 2425 (presumption of danger

3                    to community and flight risk);

4              d.    defendant currently charged with an offense described

5                    in paragraph 5a - 5e below, AND defendant was

6                    previously convicted of an offense described in

7                    paragraph 5a - 5e below (whether Federal or

8                    State/local), AND that previous offense was committed

9                    while defendant was on release pending trial, AND the

10                   current offense was committed within five years of

11                   conviction or release from prison on the above-

12                   described previous conviction (presumption of danger to

13                   community).

14        5.   Government Is Entitled to Detention Hearing Under § 3142(f)

15             If the Case Involves:

16             a.    a crime of violence (as defined in 18 U.S.C.

17                   § 3156(a)(4)) or Federal crime of terrorism (as defined

18                   in 18 U.S.C. § 2332b(g)(5)(B)) for which maximum

19                   sentence is 10 years’ imprisonment or more;

20             b.    an offense for which maximum sentence is life

21                   imprisonment or death;

22             c.    Title 21 or MDLEA offense for which maximum sentence is

23                   10 years’ imprisonment or more;

24             d.    any felony if defendant has two or more convictions for

25                   a crime set forth in a-c above or for an offense under

26                   state or local law that would qualify under a, b, or c

27

28

                                          3
     Case 2:14-cr-00400-MWF Document 66 Filed 05/11/20 Page 4 of 5 Page ID #:260



1                    if federal jurisdiction were present, or a combination

2                    or such offenses;

3              e.    any felony not otherwise a crime of violence that

4                    involves a minor victim or the possession or use of a

5                    firearm or destructive device (as defined in 18 U.S.C.

6                    § 921), or any other dangerous weapon, or involves a

7                    failure to register under 18 U.S.C. § 2250;

8              f.    serious risk defendant will flee;

9              g.    serious risk defendant will (obstruct or attempt to

10                   obstruct justice) or (threaten, injure, or intimidate

11                   prospective witness or juror, or attempt to do so).

12        6.   Government requests continuance of _____ days for detention

13             hearing under § 3142(f) and based upon the following

14             reason(s):

15

16

17

18

19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                          4
     Case 2:14-cr-00400-MWF Document 66 Filed 05/11/20 Page 5 of 5 Page ID #:261



1         7.   Good cause for continuance in excess of three days exists in

2              that:

3

4

5

6

7

8    Dated: May 11, 2020                  Respectfully submitted,
9                                         NICOLA T. HANNA
                                          United States Attorney
10
                                          BRANDON D. FOX
11                                        Assistant United States Attorney
                                          Chief, Criminal Division
12

13                                                  /s/
                                          LINDSEY GREER DOTSON
14                                        Assistant United States Attorney
15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                          5
